DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dawn C. Wolff on 02/04/2021.

The application has been amended as follows: 

A Doppler ultrasound device comprising: 
a Doppler ultrasound instrument including: 
ultrasound pulse control and data acquisition electronics configured to acquire Doppler ultrasound data; 
an N-channel connector port configured to simultaneously operatively connect up to N ultrasound transducer patches with the ultrasound pulse control and data acquisition electronics where N is an integer equal to or greater than two, wherein each ultrasound transducer patch includes an ultrasound transducer array comprising ultrasound transducers; and 

wherein the electronic processor is further programmed to determine the blood flow velocity for each ultrasound transducer patch by operations including: 
determining a transducer blood flow velocity for each ultrasound transducer of an array of ultrasound transducers of the ultrasound transducer patch from Doppler ultrasound data acquired using the ultrasound transducer; and 
determining the blood flow velocity for the ultrasound transducer patch as a highest determined transducer blood flow velocity of the array of ultrasound transducers or as an aggregation of a set of highest determined transducer blood flow velocities of the array of ultrasound transducers; 
wherein the electronic processor of the Doppler ultrasound instrument is further programmed to determine a blood flow lumen by operations including: 
	mapping the array of ultrasound transducers of the ultrasound transducer patch that define an array area; and 
determining the blood flow lumen from a map of the determined transducer blood flow velocities over the array area; 
wherein the electronic processor of the Doppler ultrasound instrument is further programmed to determine flow mediated dilation (FMD) based on change in the determined blood flow lumen over time. 
The Doppler ultrasound device of claim 1 wherein the ultrasound pulse control and data acquisition electronics includes one of: 

(2) N electronics channels each connecting with a corresponding channel of the N-channel connector port.
The Doppler ultrasound device of claim 1 wherein the N-channel connector port includes one of: 
(1) N connectors each configured to connect with a single ultrasound transducer patch; and 
(2) one connector configured to connect with an N-to-1 pigtail connector of a bundle of N ultrasound transducer patches.
(Canceled)
(Canceled)
(Canceled)
The Doppler ultrasound device of claim 1 wherein the electronic processor of the Doppler ultrasound instrument is further programmed to determine a blood flow in a trunk blood vessel connecting with B branch blood vessels where B is at least two and B is less than or equal to N by operations including: 
determining B blood flow velocities corresponding to B ultrasound transducer patches operatively connected to the N-channel connector port from Doppler ultrasound data acquired using the respective ultrasound transducer patches; and 
computing the blood flow in the trunk blood vessel using the determined B blood flow velocities and blood vessel lumens for the B branch blood vessels.
The Doppler ultrasound device of claim 1 wherein the electronic processor of the Doppler ultrasound instrument is further programmed to simultaneously assess hemodynamic response 
determining blood flow velocity as a function of time for K ultrasound transducer patches operatively connected to the N-channel connector port from Doppler ultrasound data acquired using the respective ultrasound transducer patches; and 
determining the hemodynamic response to the stimulus for each of the K different blood vessels based on the K determined blood flow velocities as a function of time.
(Canceled)
The Doppler ultrasound device of claim 1 further comprising: 
N ultrasound transducer patches, each connectable to the N-channel connector port of the Doppler ultrasound instrument to operatively connect with the ultrasound pulse control and data acquisition electronics simultaneously with up to N-1 of the other N ultrasound transducer patches.
The Doppler ultrasound device of claim 1 further comprising: 
between two and N ultrasound transducer patches simultaneously connected to the N-channel connector port of the Doppler ultrasound instrument and thereby simultaneously operatively connected with the ultrasound pulse control and data acquisition electronics.
(Canceled)
The Doppler ultrasound device of claim 10 wherein each ultrasound transducer patch includes an adhesive by which the ultrasound transducer patch is operatively connectable to skin of a hemodynamic measurement subject.
A Doppler ultrasound method comprising: 

concurrently acquiring Doppler ultrasound data using the two or more ultrasound transducer patches affixed to the different locations on the hemodynamic measurement subject; and 
determining a blood flow velocity for each location using the Doppler ultrasound data acquired using the ultrasound transducer patch affixed to the location, wherein the blood flow velocity is determined for each location by operations including: 
determining a transducer blood flow velocity for each ultrasound transducer of each array of ultrasound transducers using Doppler ultrasound data acquired using the ultrasound transducer; and 
determining the blood flow velocity for the ultrasound transducer patch as a highest determined transducer blood flow velocity of the array of ultrasound transducers or as an aggregation of a set of highest determined transducer blood flow velocities of the array of ultrasound transducers; and
mapping the array of ultrasound transducers of the ultrasound transducer patch that define an array area; and
determining a blood flow lumen from a map of the determined transducer blood flow velocities over the array area; and
determining flow mediated dilation (FMD) based on change in the determined blood flow lumen over time. 
(Canceled)
(Canceled)
The Doppler ultrasound method of claim 14 wherein the plurality of different locations on the hemodynamic measurement subject align with locations of branching blood vessels that connect with a trunk blood vessel and the method further comprises: 
determining blood flows in the branching blood vessels from the blood flow velocities determined for the different locations on the hemodynamic measurement subject; and 
computing a blood flow in the trunk blood vessel by adding together the determined blood flows in the branching blood vessels.
The Doppler ultrasound method of claim 14 further comprising: 
applying a stimulus to the hemodynamic measurement subject; 
determining the blood flow velocities for the different locations on the hemodynamic measurement subject as a function of time at least after applying the stimulus; and 
determining a hemodynamic response to the stimulus for each of a plurality of different blood vessels based on the blood flow velocities as a function of time at the different locations on the hemodynamic measurement subject.
The Doppler ultrasound method of claim 18 wherein the stimulus is a fluid challenge.
The Doppler ultrasound method of claim 14 further comprising: 
automatically repeating the concurrent acquiring and the determining at a programmed automatic repetition time interval; and 
plotting a trend line for each determined blood flow velocity as a function of time.
(Canceled)
(Canceled)
(Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejections of claims 1 and 14 (and the depending claims thereof) under 35 U.S.C. 102(a)(1) as being anticipated by Hoctor have been withdrawn in light of Applicant’s amendments and the further amendments provided by the Examiner’s Amendments that the cited reference does not teach or reasonably suggest the limitations of the device and method for attaching multiple ultrasound transducer patches to multiple different positions of a patient and obtaining Doppler ultrasound data from the multiple ultrasound transducer patches simultaneously. The Doppler ultrasound data obtained from multiple different positions of a patient by the multiple ultrasound transducer patches includes the blood flow velocity, which is established by either the largest individual value of blood flow velocity measured or by an accumulation of the largest values of blood flow velocities. 
	Obtaining the blood flow velocities is performed by mapping the group of transducers of each ultrasound patch and measuring the blood flow velocity of certain vessels from the mapping. The device and method of the invention also calculates flow mediated dilation (FMD) by monitoring the variations in blood flow velocities over a period of time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Title of the Invention
	The title of the invention has been changed, as per MPEP 606, to be more descriptive of the invention, as indicated in the Bib Data Sheet. 


Conclusion
Claims 1-3, 7-8, 10-11, 13-14, and 17-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793